Bullard, J.,

delivered the opinion of the court.
In this case, which was decided at August term, 1834, (see 7 Louisiana Reports, 37,) a re-hearing was allowed, on its being satisfactorily shown that a copy of the testament in the transcript was imperfect, and that in fact the testament was not signed by the testator and the witnesses. We have, therefore, re-considered the case upon other points made in the argument.
It does not appear that the will of Vidal was ever ordered to be executed by any tribunal at the place where this succession was opened; on the contrary, it is shown that his estate was not administered as intestate, under the authority of a Spanish tribunal at Pensacola, while that place and Baton Rouge, where the land is situated, remained under the authority of Spain. In order to show that the land in question had been alienated by judicial authority to pay the debts of Vidal, the defendant offered in evidence a copy of a record remaining in the archives at Baton Rouge, certified by Governor de Grand Pré, from which it would appear that in pursuance of a decree rendered by the Governor at Pensa*527cola and transmitted to him, lie had adjudicated the said land to the last and highest bidder. The defendants set up title under the purchaser at that sale or remate. Various object tions were made to the introduction of the document in evidence, and the court having overruled them, a bill of exceptions was taken. These exceptions were ;■ 1st, that the document is alleged to be, and so appears on its face, a copy of a copy, and not the best evidence ; 2d, that it is not legal evidence of a decree recited by it for the sale of Vidal’s lands; 3d, that it is not legal evidence of the meeting therein recited, nor of the proceedings of such meeting; 4th, that it does not correspond with the allegations in the answer which refers to an original decree for the sale of the lands.
A certified com py, from a copy °ordoFtheju<i£ cia] proceedings and adjudication of property, 0r-dered to be deposited and kept “ Spanish government, at Sgaiamiadmis-^¿^^¿^10 which it relates. Only a copy of the judicial pro-°0fve*e ment, was lcepi, ad^nistmion16 °f estates, when the property was situated in differentjlu'lslll0tl0ns-
The document, or rather documents in the record, bear y various certificates, signed by Carlos de Grand Pré. One of them, which is annexed to a copy of a decree, is in the following form : “ Es conforme al despacho original que se ® r ° 1 ha recibido últimamente de la plaza de Panzacola y dili- . , ■ i . i t j i » gencias praticadas en su consecuencia hasta el día de noy. The proceedings which took place in pursuance of this despacho, remained a matter of record at Baton Rouge, and among others, the final judgment of remate or adjudication of the law. It appears from another certificate, that the original proceedings were remitted to Pensacola, a testimonio „ “ f . , , , . , ■ , . -r, -of them being ordered to be kept in the archives at Baton Rouge. The copy is, therefore, a copy of a record in a judicial proceeding, and was, in our opinion, properly received, it appearing to conform to the practice of the Spanish tribunals in relation to the administration of estates, when the property is situated in different jurisdictions. These 11 . _ . . proceedings show, that the land in dispute was sold by competent authority, to pay the debts of Vidal, the testator.
It is, therefore, ordered, adjudged and decreed, that the judgment first pronounced by this court remain undisturbed.